     Case 2:19-cr-00073-WKW-SMD Document 62 Filed 08/31/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
       v.                                   ) CASE NO. 2:19-CR-73-WKW
                                            )             [WO]
 CLEDDIE F. STONE                           )

                                       ORDER

      Defendant Cleddie F. Stone has filed a second pro se motion for

compassionate release in which he seeks early release or a sentence reduction based

upon the “new COVID-19 operational levels” implemented at his federal prison.

(Doc. # 61 & Ex. 1.) The motion is due to be denied.

      The court “do[es] not dismiss the risk of harm that COVID-19 poses to

everyone, including the inmates at [FCI Coleman Low].” Swain v. Junior, 958 F.3d

1081, 1090 (11th Cir. 2020) (alterations added). However, “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison . . .

cannot independently justify compassionate release, especially considering BOP’s

statutory role and its extensive and professional efforts to curtail the virus’s spread.”

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (citation omitted).

      Mr. Stone’s threadbare motion fails to establish any “extraordinary and

compelling reason[]” warranting his early release from prison. See 18 U.S.C.
    Case 2:19-cr-00073-WKW-SMD Document 62 Filed 08/31/21 Page 2 of 2




§ 3582(c)(1)(A).   Accordingly, it is ORDERED that Mr. Stone’s motion for

compassionate release (Doc. # 47) is DENIED.

      DONE this 31st day of August, 2021.

                                        /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                                      2
